Title: From Benjamin Franklin to Thomas Leech and Assembly Committee of Correspondence, 10 June 1758
From: Franklin, Benjamin
To: Leech, Thomas,Assembly Committee of Correspondence


Gentlemen,
London June 10, 1758
In mine of May 13. I gave you a particular Account of the Hearing before the Attorney and Sollicitor General, on a Reference of Smith’s Petition; they have not yet made their Report, and would now I hear excuse themselves from doing it, as unnecessary, since they have heard that the Prisoners are discharged. But they are still solicited by Mr. Penn and Mr. Moore to report, on an Allegation that they have Letters advising that Warrants are issued for taking them up again. None of my Letters from Pennsylvania mentioning any Thing of this, I have ventured to say I doubt the Truth of it. Whether they will report or not is uncertain: But if they should report against us, I am determined to dispute the Matter again before the Council.

I send you herewith a Copy of the Notes I furnish’d our Sollicitor with, when drawing his Brief, a Copy of the Brief itself; a Copy of some Remarks on the Reflections thrown upon the Assembly by the Council at the first Hearing, as being Quakers and therefore against Defence, and as bearing Malice against Smith because a Clergyman of the Church of England, and against Moore because he petition’d for Defence, &c. These I gave to our Council before the 2d. Hearing when they were to speak, and they made a good Use of them. I furnish’d also a Number of Cases from the Votes of Assemblys in the other Colonies, showing that they all claim’d and exercis’d a Power of committing for Breach of Privilege, &c. but of this Paper of Cases, I have no Copy by me.
Mr. Charles at my Request has drawn the State of a Case in order to obtain Opinions of eminent Lawyers how far our present Privileges would be affected in case of a Change of Government by our coming immediately under the Crown. I send you a Copy of this Case, with the Opinion of one Council upon it, who is esteem’d the best acquainted with our American Affairs, and Constitutions, as well as with Government Law in general: He being also thoroughly knowing in the present Views of the leading Members of the Council and Board of Trade, and in their Connections and Characters, has given me withal, as a Friend, some prudential Advice in a separate Sheet distinct from his Law Opinion, because the Law Opinion might necessarily appear where he would not care the Advice should be seen. I send you also a Copy of this, and should be glad of your Sentiments upon it. One Thing that he recommends to be done before we push our Points in Parliament, viz. removing the Prejudices that Art and Accident have spread among the People of this Country against us, and obtaining for us the good Opinion of the Bulk of Mankind without Doors; I hope we have in our Power to do, by Means of a Work now near ready for the Press, calculated to engage the Attention of many Readers, and at the same time efface the bad Impressions receiv’d of us: But it is thought best not to publish it till a little before the next Session of Parliament.
The Proprietors are determin’d to discard their present Governor, as soon as they can find a Successor to their Mind. They have lately offer’d the Government to one Mr. Graves, a Gentleman of the Temple, who has for some time had it under Consideration, and makes a Difficulty of accepting it: The Beginning of the Week it was thought he would accept, but on Thursday Night I was told he had resolved to refuse it. I know not, however, whether he may not yet be prevail’d on. He has the Character of a Man of good Understanding and good Dispositions. The Intention to appoint a new Governor was to have been kept a Secret, that Mr. Denny might not hear of it too soon; but it was not well kept.
Here is a Prospect of a great Harvest, and Corn falls in Price; if the Grain is well got in, ’tis thought His Majesty may be prevail’d on to grant Leave by Proclamation for Exporting Corn from the Colonies to Neutral Countries.
I should be glad to know what is intended to be done with Regard to the Loss of the Servants. If we are to make any Application here for Redress, the Lists and Proofs should be sent.
Please to present my best Respects to the Assembly, and believe me to be, with sincerest Regard and Esteem, Gentlemen, Your most obedient humble Servant
B Franklin
To the Speaker, and Committee of Correspondence

June 26. The Notice I had of this Opportunity is too short, to get Copies ready of the Papers mention’d, but I hope Robinson will arrive safe with them.

 Endorsed: Benja. Franklin’s Letter June 10th. 1758.
